Exhibit 10.14

 

[Execution Copy]

 

 

PURCHASE AND ASSUMPTION AGREEMENT

 

Between

 

PLANTERS BANK & TRUST COMPANY OF VIRGINIA

(“Seller”)

 

and

 

BANK OF TAZEWELL COUNTY

(“Buyer”)

 

November 9, 2004



--------------------------------------------------------------------------------

PURCHASE AND ASSUMPTION AGREEMENT

 

ARTICLE I TRANSFER OF ASSETS AND LIABILITIES    1      Section 1.1.   
Transferred Assets    1      Section 1.2.    Purchase Price    2      Section
1.3.    Deposit Liabilities    3      Section 1.4.    Loans Transferred    6  
   Section 1.5.    Safe Deposit Business    8      Section 1.6.    Employee
Matters    9      Section 1.7.    Records and Data Processing    10      Section
1.8.    Security    11      Section 1.9.    Taxes and Fees; Proration of Certain
Expenses    11      Section 1.10.    Real Property    11 ARTICLE II CLOSING AND
EFFECTIVE TIME    14      Section 2.1.    Effective Time    14      Section 2.2.
   Closing    15      Section 2.3.    Post-Closing Adjustments    17 ARTICLE III
INDEMNIFICATION    18      Section 3.1.    Seller’s Indemnification of Purchaser
   18      Section 3.2.    Purchaser’s Indemnification of Seller    18     
Section 3.3.    Claims for Indemnity    19      Section 3.4.    Limitations on
Indemnification    19 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER    20
     Section 4.1.    Corporate Organization    20      Section 4.2.    No
Violation    20      Section 4.3.    Corporate Authority    20      Section 4.4.
   Enforceable Agreement    20      Section 4.5.    No Brokers    20     
Section 4.6.    Personal Property    20      Section 4.7.    Real Property    21
     Section 4.8.    Condition of Property    21      Section 4.9.    Loans   
21      Section 4.10.    Compliance with Certain Laws    22      Section 4.11.
   Community Reinvestment Act Representation    22      Section 4.12.    Leases
   22      Section 4.13.    Limitation of Representations and Warranties    22

 

ii



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER    23      Section 5.1.  
Corporate Organization    23      Section 5.2.   No Violation    23      Section
5.3.   Corporate Authority    23      Section 5.4.   Enforceable Agreement    23
     Section 5.5.   No Brokers    23 ARTICLE VI OBLIGATIONS OF PARTIES PRIOR TO
AND AFTER EFFECTIVE TIME    24      Section 6.1.   Access to Information    24  
   Section 6.2.   Delivery of Magnetic Media Records    24      Section 6.3.  
Application for Approval to Effect Purchase of Assets and Assumption of
Liabilities    24      Section 6.4.   Conduct of Business; Maintenance of
Properties    24      Section 6.5.   No Solicitation by Seller.    26     
Section 6.6.   Further Actions    26      Section 6.7.   Fees and Expenses    26
     Section 6.8.   Breaches with Third Parties    26      Section 6.9.  
Insurance    26      Section 6.10.   Public Announcements    27      Section
6.11.   Tax Reporting    27 ARTICLE VII CONDITIONS TO PURCHASER’S OBLIGATIONS   
27      Section 7.1.   Representations and Warranties True    27      Section
7.2.   Obligations Performed    27      Section 7.3.   No Adverse Litigation   
27      Section 7.4.   Regulatory Approval    28 ARTICLE VIII CONDITIONS TO
SELLER’S OBLIGATIONS    28      Section 8.1.   Representations and Warranties
True    28      Section 8.2.   Obligations Performed    28      Section 8.3.  
No Adverse Litigation    28      Section 8.4.   Regulatory Approval    28
ARTICLE IX TERMINATION    29      Section 9.1.   Methods of Termination    29  
   Section 9.2.   Procedure Upon Termination    29      Section 9.3.   Payment
of Expenses    30 ARTICLE X MISCELLANEOUS PROVISIONS    30      Section 10.1.  
Amendment and Modification    30      Section 10.2.   Waiver or Extension    30
     Section 10.3.   Assignment    31

 

iii



--------------------------------------------------------------------------------

    Section 10.4.    Confidentiality    31     Section 10.5.    Addresses for
Notices, Etc.    31     Section 10.6.    Counterparts    32     Section 10.7.   
Headings    32     Section 10.8.    Governing Law    32     Section 10.9.   
Sole Agreement    32     Section 10.10.    Severability    32     Section 10.11.
   Parties In Interest    32

 

iv



--------------------------------------------------------------------------------

PURCHASE AND ASSUMPTION AGREEMENT

 

THIS PURCHASE AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as of
November 9, 2004, between Planters Bank & Trust Company of Virginia (“Seller”),
a Virginia chartered bank, and Bank of Tazewell County, a Virginia chartered
bank (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller desires to transfer, upon the terms and conditions set forth
herein, certain assets and deposit liabilities of two of its branch offices,
which branches are listed on Schedule 1 hereto (the “Banking Centers”); and

 

WHEREAS, Purchaser wishes to acquire certain assets and deposit liabilities
relating to the Banking Centers upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, Seller and Purchaser agree as follows:

 

ARTICLE I

TRANSFER OF ASSETS AND LIABILITIES

 

1.1. Transferred Assets.

 

  (a) As of the Effective Time (as defined in Section 2.1) and upon the terms
and conditions set forth herein, Seller will sell, assign, transfer, convey and
deliver to Purchaser, and Purchaser will purchase from Seller, all of the
transferable rights, title and interest of Seller in the following assets
associated with the Banking Centers and identified in this Agreement and the
Exhibits hereto, and not otherwise excluded from sale pursuant to the provisions
of Subsection 1.1(b) below:

 

  (1) subject to Section 1.10, all real estate and improvements thereon upon
which the Banking Centers are operated, together with all rights and
appurtenances pertaining thereto;

 

  (2) the furniture, fixtures, leasehold improvements, equipment and other
tangible personal property located at each Banking Center and used in conducting
the business at the Banking Centers as of the Effective Time (the “Personal
Property”);

 

  (3) all leases affecting the Banking Centers, including all leases of real
property (the “Real Property Leases”) as listed on Exhibit 1.1(a)(3), and all
equipment leases for equipment located at the Banking Centers (the “Equipment
Leases”); and all assignable operating contracts of the

 

1



--------------------------------------------------------------------------------

Banking Centers excluding any master contracts (the “Assignable Contracts”) all
of which Real Property Leases, Equipment Leases and Assignable Contracts are
listed on Exhibit 1.1(a)(3);

 

  (4) all safe deposit contracts and leases for the safe deposit boxes located
at the Banking Centers as of the Effective Time (the “Safe Deposit Contracts”);

 

  (5) all Loans transferred pursuant to Section 1.4;

 

  (6) all Coins and Currency located at the Banking Centers as of the Effective
Time (the “Coins and Currency”); and

 

  (7) all merchant services accounts associated with Deposit Liabilities (as
defined in Section 1.3(a)) located at the Banking Centers.

 

  (b) Excluded from the assets, properties and rights being transferred,
conveyed and assigned to Purchaser under this Agreement are the assets listed on
Exhibit 1.1(b) hereto, Seller’s rights in and to the name “Planters Bank”,
“Planters Bank & Trust Company” and “Planters Bank & Trust Company of Virginia,”
and any of Seller’s corporate logos, trademarks, trade names, signs, paper
stock, forms and other supplies containing any such logos, trademarks or trade
names, and trade names and logos of third parties with whom Seller has
contracted to provide services to its customers (the “Excluded Assets”). Seller
shall coordinate with Purchaser to remove the Excluded Assets from the Banking
Centers on or prior to the Effective Time.

 

1.2. Purchase Price.

 

  (a) As consideration for the purchase of the Banking Centers, Purchaser shall
pay Seller a purchase price (the “Purchase Price”) equal to the sum of the
following:

 

  (1) With respect to the Real Property, $211,700 (the “Property Value”).

 

  (2) A premium for the Deposit Liabilities (as defined in Section 1.3(a)) and
franchise value related to the Banking Centers equal to the lesser of (i) 6.125%
of the Deposit Liabilities or (ii) $1,304,363.00, the amount of such premium to
remain confidential, unless required to be disclosed by law or in connection
with any regulatory application, notice, requirement or examination;

 

  (3) The Net Book Value (as defined in Section 1.2(d)), including accrued
interest, for the Loans as set forth in Section 1.4;

 

  (4) The Net Book Value (as defined in Section 1.2(d)) of the Personal
Property; and

 

2



--------------------------------------------------------------------------------

  (5) The face amount of the Coins and Currency as of the Effective Time.

 

  (b) In addition, Purchaser shall assume, as of the Effective Time, all of the
duties, obligations and liabilities of Seller arising on or after the Effective
Time relating to the Real Property, the Real Property Leases, the Equipment
Leases, the Assignable Contracts, the Safe Deposit Contracts, and the Deposit
Liabilities (including all accrued interest relating thereto); provided, that
any cash items paid by Seller and not cleared prior to the Effective Time shall
not be the responsibility of Purchaser, subject to the terms of Section 1.3.

 

  (c) Seller shall deliver a balance sheet substantially in the form of Exhibit
2.2(b)(14) (the “Pre-Closing Balance Sheet”) prepared in accordance with
generally accepted accounting principles consistently applied as of a date not
earlier than 30 calendar days prior to the Effective Time anticipated by the
parties (the “Pre-Closing Balance Sheet Date”) reflecting the assets to be sold
and assigned hereunder and the liabilities to be transferred and assumed
hereunder, all based on the estimated Property Value of the Real Property and
the estimated Net Book Value of other assets and liabilities as of the Effective
Time; Seller agrees to pay to Purchaser at the Closing (as defined in Section
2.1), in immediately available funds, the excess amount, if any, of the amount
of Deposit Liabilities assumed by Purchaser pursuant to subsection (b) above as
reflected by the Pre-Closing Balance Sheet over the aggregate Purchase Price
computed in accordance with subsection (a) above, as reflected by the
Pre-Closing Balance Sheet. Purchaser agrees to pay Seller at the Closing, in
immediately available funds, the excess, if any, of the aggregate Purchase Price
computed in accordance with subsection (a) above, as reflected by the
Pre-Closing Balance Sheet over the amount of Deposit Liabilities assumed by
Purchaser pursuant to subsection (b) above as reflected by the Pre-Closing
Balance Sheet. Amounts paid at Closing shall be subject to subsequent adjustment
based on the Post-Closing Balance Sheet (as defined in Section 2.3).

 

  (d) For purposes of this Agreement, “Net Book Value” means the value
determined from the Post-Closing Balance Sheet; provided, however, that such
value shall not include the loan loss reserve attributable to any Loan (as
defined in Section 1.4) or any general reserve.

 

1.3. Deposit Liabilities.

 

  (a) “Deposit Liabilities” shall mean all of Seller’s duties, obligations and
liabilities relating to the deposit accounts (except as set forth in Section
1.3(b)) located at the Banking Centers as of the Effective Time (including
accrued but unpaid or uncredited interest thereon). A projected list of the
Deposit Liabilities is attached hereto as Exhibit 1.3(a) which shall be updated
as soon as practicable after Closing.

 

3



--------------------------------------------------------------------------------

  (b) Except for those liabilities and obligations specifically assumed by
Purchaser under Section 1.2(b), Purchaser is not assuming any other liabilities
or obligations of Seller or otherwise. Subject to the limitations on
indemnification set forth in Section 3.4, liabilities not assumed include, but
are not limited to, the following:

 

  (1) Seller’s official checks, cashier checks, letters of credit, money orders,
interest checks and expense checks issued prior to closing, consignments of U.S.
Government “E” and “EE” bonds and any and all traveler’s checks.

 

  (2) Liabilities or obligations of Seller with respect to any litigation,
suits, claims, demands or governmental proceedings arising, commenced or made
known to Seller prior to Closing or arising from events occurring prior to
Closing.

 

  (3) Deposit accounts associated with lines of credit where the line of credit
is excluded in accordance with Section 1.4(b).

 

  (4) Deposit accounts associated with qualified retirement plans where Seller
is the trustee of such plan or the sponsor of a prototype plan used by such
plan.

 

  (5) Self-directed individual retirement accounts, if any, it being understood
that all other types of IRA Deposit Liabilities are intended to be transferred.

 

  (6) Deposit accounts associated with a loan where such loan is excluded in
accordance with Section 1.4(b)(5).

 

  (c) Seller does not represent or warrant that any deposit customers whose
accounts are assumed by Purchaser will become or continue to be customers of
Purchaser after the Effective Time.

 

  (d) Purchaser agrees to pay in accordance with law and customary banking
practices all properly drawn and presented checks, drafts and withdrawal orders
presented to Purchaser by mail, over the counter or through the check clearing
system of the banking industry, by depositors of the accounts assumed, whether
drawn on the checks, withdrawal or draft forms provided by Seller or by
Purchaser, and in all other respects to discharge, in the usual course of the
banking business, the duties and obligations of Seller with respect to the
balances due and owing to the depositors whose accounts are assumed by
Purchaser.

 

  (e) If, after the Effective Time, any depositor, instead of accepting the
obligation of Purchaser to pay the Deposit Liabilities assumed, shall demand
payment from Seller for all or any part of any such assumed Deposit Liabilities,
Seller shall not

 

 

4



--------------------------------------------------------------------------------

be liable or responsible for making any such payment; provided, that if Seller
shall pay the same, Purchaser agrees to reimburse Seller for any payments less
the premium paid for such Deposit Liability, and Seller shall not be deemed to
have made any representations or warranties to Purchaser with respect to any
checks, drafts or withdrawal orders processed after the Effective Time drawn on
such Deposit Liabilities, and any such representations or warranties implied by
law are hereby expressly disclaimed. Seller and Purchaser shall make
arrangements to provide for the daily settlement with immediately available
funds by Purchaser of checks, drafts, withdrawal orders, returns and other items
presented to and paid by Seller within 60 calendar days after the Effective Time
and drawn on or chargeable to accounts that have been assumed by Purchaser;
provided, however, that Seller shall be held harmless and indemnified by
Purchaser for acting in accordance with such arrangements.

 

  (f) Purchaser agrees, at its cost and expense, (1) to assign new account
numbers to depositors of assumed accounts, (2) to notify such depositors, on or
before the Effective Time, in a form and on a date mutually acceptable to Seller
and Purchaser, of Purchaser’s assumption of Deposit Liabilities, and (3) to
furnish such depositors with checks on the forms of Purchaser and with
instructions to utilize Purchaser’s checks and to destroy unused check, draft
and withdrawal order forms of Seller. (If Purchaser so elects, Purchaser may
offer to buy from such depositors their unused Seller check, draft and
withdrawal order forms.) In addition, Seller will notify its affected customers
by letter of the pending assignment of the Deposit Liabilities to Purchaser,
which notice shall be at Seller’s cost and expense and shall be in a form and
mailed at a time agreeable to Seller and Purchaser.

 

  (g) Purchaser agrees to pay promptly to Seller an amount equivalent to the
amount of any checks, drafts or withdrawal orders credited to an assumed account
as of the Effective Time that are properly returned to Seller after the
Effective Time.

 

  (h) As of the Effective Time, Purchaser will assume and discharge Seller’s
duties and obligations in accordance with the terms and conditions and laws,
rules and regulations that apply to the certificates, accounts and other Deposit
Liabilities assumed under this Agreement.

 

  (i) As of the Effective Time, Purchaser will maintain and safeguard in
accordance with applicable law and sound banking practices all account
documents, deposit contracts, signature cards, deposit slips, canceled items and
other records related to the Deposit Liabilities assumed under this Agreement,
subject to Seller’s right of access to such records as provided in this
Agreement.

 

  (j) Seller will render a final statement to each depositor of an account
assumed under this Agreement as to transactions occurring through the Effective
Time; provided, however, that Seller is not be obligated to render a final
statement on any account not ordinarily receiving periodic statements in the
ordinary course of Seller’s

 

5



--------------------------------------------------------------------------------

business. Purchaser acknowledges that Seller is entitled to impose normal fees
and service charges on a per-item basis at Closing, but Seller will not impose
periodic fees or blanket charges in connection with such final statements.

 

  (k) Seller will timely provide to Purchaser 1099 data for Purchaser to comply
with all laws, rules and regulations regarding 2005 tax reporting of
transactions of such accounts through the Effective Time.

 

  (l) As of the Effective Time, Purchaser, at its expense, will notify all
Automated Clearing House (“ACH”) originators of the transfers and assumptions
made pursuant to the Agreement; provided, however, that Seller may, at its
option, notify all such originators itself (on behalf of Seller and Purchaser)
also at the ultimate expense of Purchaser. For a period of 120 calendar days
beginning at the Effective Time, Seller will honor all ACH items related to
accounts assumed under this Agreement which are routed or presented to Seller.
Seller will make no charge to Purchaser for honoring such items, and will
electronically transmit such ACH data to Purchaser. If Purchaser cannot receive
an electronic transmission, Seller will make available to Purchaser at Seller’s
operations center receiving items from the Automated Clearing House tapes
containing such ACH data. Items routed or presented after the 120-day period
shall be returned to the presenting party. Seller and Purchaser shall make
arrangements to provide for the daily settlement with immediately available
funds by Purchaser of any ACH items honored by Seller, and Seller shall be held
harmless and indemnified by Purchaser for acting in accordance with this
arrangement to accept ACH items.

 

  (m) Following the Effective Time, Purchaser agrees to use its best efforts to
collect from Purchaser’s customers amounts equal to any Visa or MasterCard
charge backs under the MasterCard and Visa Merchant Agreements between Seller
and its customers, or amounts equal to any deposit items returned to Seller
after the Effective Time which were honored by Seller prior to the Effective
Time, and remit such amounts so collected to Seller. Purchaser agrees to
immediately freeze and remit to Seller any funds, up to the amount of the
charged back or returned item that had been previously credited by Seller, if
such funds are available at the time of notification by Seller to Purchaser of
the charged back or returned item and such charge back is permitted.
Notwithstanding the foregoing, Purchaser shall have no duty to remit funds for
any item or charge that has been improperly returned or charged to Seller.

 

1.4. Loans Transferred.

 

  (a) Seller will transfer to Purchaser as of the Effective Time, subject to the
terms and conditions of this Agreement, all of Seller’s right, title and
interest in (including collateral relating thereto) loans maintained, serviced
and listed in Seller’s records as loans of the Banking Centers (collectively,
the “Loans”); provided, however, the Loans shall not include any loans described
in subsection (b) below. Such Loans (as well as any security interest related
thereto) shall be transferred by

 

6



--------------------------------------------------------------------------------

means of a blanket (collective) assignment and not individually (except as may
be otherwise required by law). Purchaser shall inform Seller not less than 45
calendar days prior to the proposed Closing, of any case in which filing
information relating to any collateral for the Loans will be required for
preparation of any assignments of liens. A projected list of the Loans is
attached hereto as Exhibit 1.4(a) and will be updated as soon as practicable
after Closing.

 

  (b) Notwithstanding the provisions of subsection (a) above, the Loans shall
not include:

 

  (1) nonaccruals (which term shall mean loans in which the collateral securing
same has been repossessed, or in which collection efforts have been instituted,
or claim and delivery or foreclosure proceedings have been filed) and classified
loans;

 

  (2) loans 90 calendar days or more past due;

 

  (3) loans upon which insurance has been force-placed;

 

  (4) loans in connection with which the borrower has filed a petition for
relief under the United States Bankruptcy Code prior to the Effective Time;

 

  (5) (a) loans identified by Purchaser in writing within 30 calendar days after
Purchaser’s due diligence review of the Banking Center’s loans on October 26,
2004 (the “Due Diligence Review”) as not being purchased because of failure to
meet the credit or aggregate loan exposure standards of Purchaser; and (b) loans
closed by Seller on or after October 26, 2004 up to and including the Effective
Time, identified in writing by Purchaser within 30 calendar days after the
Effective Time as not being purchased because of failure to meet the credit or
aggregate loan exposure standards of Purchaser;

 

  (6) loans identified by Purchaser within 30 calendar days after the Effective
Time as having any collateral perfection deficiency; and

 

  (7) loan loss reserves.

 

  (c) Seller and Purchaser agree that Purchaser will become the beneficiary of
credit life insurance written on direct consumer installment Loans and debt
cancellation and disability coverage agreements written on any Loans. If
Purchaser becomes the beneficiary of credit life insurance or debt cancellation
and disability coverage written on any Loans, Seller and Purchaser agree to
cooperate in good faith to develop a mutually satisfactory method by which the
current insurer will make rebate payments to and satisfy claims of the holders
of such certificates of insurance after the Effective Time. The parties’
obligations in this section are subject to any restrictions contained in
existing insurance contracts as well as

 

7



--------------------------------------------------------------------------------

applicable laws and regulations. The parties shall cooperate to resolve any
issues related to payment of premiums. If the parties determine that loans
subject to debt cancellation and disability coverage cannot be adequately
serviced by Purchaser, the parties shall exclude such Loans from purchase
hereunder.

 

  (d) In connection with the transfer of any Loans requiring notice to the
borrower, Purchaser shall comply with all notice and reporting requirements of
the Loan documents or of any law or regulation.

 

  (e) All Loans transferred to Purchaser shall be valued at their Net Book
Value, such value to include accrued interest.

 

  (f) All Loans will be transferred without recourse to Seller and without any
warranties or representations as to their collectibility or the creditworthiness
of any of the obligors of such Loans.

 

  (g) Purchaser will at its expense issue new coupon books for payment of Loans
for which Seller provides coupon books with instructions to utilize Purchaser’s
coupons and to destroy coupons furnished by Seller.

 

  (h) For a period of 30 calendar days after the Effective Time, Seller will
forward to Purchaser payments received by Seller with respect to any Loans.
Purchaser shall reimburse Seller upon demand for checks returned on payments
forwarded to Purchaser; however, to the extent possible, Seller will deduct the
amount of such returned checks from any amounts owed by Seller to Purchaser.

 

  (i) As of the Effective Time, Seller shall transfer and assign all files,
documents and records related to the Loans (the “Records”) to Purchaser, and
Purchaser will be responsible for maintaining and safeguarding all the Records
in accordance with applicable law and sound banking practices.

 

  (j) If the balance due on any Loan purchased pursuant to this Section 1.4 has
been reduced by Seller as a result of a payment by check received prior to the
Effective Time, which item is returned after the Effective Time, the asset value
represented by the Loan transferred shall be correspondingly increased and an
amount in cash equal to such increase shall be paid by Purchaser to Seller
promptly upon demand.

 

  (k) Seller shall grant to Purchaser as of the Effective Time a limited power
of attorney, in substantially the form attached hereto as Exhibit 1.4(k) (the
“Power of Attorney”).

 

1.5. Safe Deposit Business.

 

  (a) As of the Effective Time, Purchaser will assume and discharge Seller’s
obligations with respect to the safe deposit box business at the Banking Centers
arising on or after the Effective Time in accordance with the terms and
conditions

 

8



--------------------------------------------------------------------------------

of the Safe Deposit Contracts, and Purchaser will maintain all facilities
necessary for the use of such safe deposit boxes by persons entitled to use
them; provided, that nothing herein shall be deemed to prohibit Purchaser, after
the Effective Time, from discontinuing the safe deposit box services or
facilities at the Banking Centers (all in accordance with applicable law and any
contractual obligations regarding the same).

 

  (b) As of the Effective Time, Seller shall transfer and assign the records
related to such safe deposit box business to Purchaser, and Purchaser shall
maintain and safeguard all such records and be responsible for granting access
to and protecting the contents of safe deposit boxes at the Banking Centers.

 

  (c) Safe deposit box rental payments (not including late payment fees)
collected by either Seller or Purchaser applying to periods both before and
after the Effective Time shall be prorated as of the Effective Time.

 

1.6. Employee Matters.

 

  (a) Purchaser shall offer employment to all employees (the “Employees”)
employed by Seller at the Banking Centers as of the Effective Time (other than
employees whose function does not relate exclusively to operation of one or more
of the Banking Centers), in their then respective current functional positions
and locations with base salaries not less than levels at the Effective Time and
benefits generally equivalent to benefits offered by Purchaser to similarly
situated employees of Purchaser. Except for Purchaser’s qualified and
nonqualified pension plans (if any), Employees who become employees of Purchaser
as of the Effective Time (“Transferred Employees”) shall receive full credit for
their prior service with Seller under Purchaser’s benefit plans and policies,
including its vacation and sick leave policies, to the same extent as if the
service had been with Purchaser. As of the Effective Time, the Transferred
Employees and their dependents, if any, covered under Seller’s health insurance
plan preceding the Effective Time shall be covered under Purchaser’s health
insurance plan without being subject to any waiting period or pre-existing
condition limitations or exclusions. Transferred Employees shall not be required
to satisfy the deductible and employee payments required by Purchaser’s
comprehensive medical and/or dental plans for the calendar year of the Effective
Time (i) to the extent of amounts previously credited during such calendar year
under comparable plans maintained by Seller, or (ii) to the extent the same is
waived in its entirety by the applicable insurer, as determined by the
applicable insurer in its sole discretion. With respect to Purchaser’s qualified
and nonqualified pension plans, Transferred Employees shall receive full credit
for prior service with Seller (and with other entities to the extent service
with any such entity is treated by Seller as service with it) for purposes of
determining their participation eligibility and vesting rights to the same
extent as if the service had been with Purchaser. Benefits under Purchaser’s
pension plans for Transferred Employees shall be determined solely with
reference to service with Purchaser.

 

9



--------------------------------------------------------------------------------

  (b) Seller makes no representations or warranties about whether any of its
employees will remain at the Banking Centers and become and remain employed by
Purchaser after the Effective Time. Seller will use its commercially reasonable
best efforts to maintain the employees as employees of Seller at the Banking
Centers until the Effective Time. Purchaser shall have no responsibilities or
rights with respect to any employee of Seller whose employment shall be
terminated for any reason prior to the Effective Time or who shall elect not to
become an employee of Purchaser. Seller agrees that for a period of 12 months
after the Effective Time, it will not solicit for employment any Transferred
Employee who remains employed by Purchaser.

 

  (c) For a period of six months after the Effective Time, Purchaser will not
terminate a Transferred Employee without cause without paying to such
Transferred Employee a severance benefit no less than one week’s salary for each
year of service to the Seller (and with other entities to the extent service
with any such entity is treated by Seller as service with it). Purchaser agrees
that, for a period of 12 months after the Effective Time, it will not solicit
for employment or employ any employee of Seller (other than Transferred
Employees) who is employed at a location in a county in which any Banking Center
is located or in any contiguous county; provided, however, that such prohibition
shall not apply to solicitations which are directed to the general public.

 

1.7. Records and Data Processing.

 

  (a) As of the Effective Time, Purchaser shall become responsible for
maintaining the files, documents and records transferred to it hereunder.
Purchaser will preserve and safekeep them as required by applicable law and
sound banking practice. After the Effective Time, Purchaser will permit Seller
and its representatives, at reasonable times and upon reasonable notice, to
examine, inspect, copy and reproduce (at Seller’s expense) any such files,
documents or records as Seller deems necessary.

 

  (b) As of the Effective Time, Seller shall transfer to Purchaser the files,
documents and records relating to the assets and liabilities transferred
pursuant to this Agreement. Following the Effective Time, Seller will permit
Purchaser and its representatives, at reasonable times and upon reasonable
notice, to examine, inspect, copy and reproduce (at Purchaser’s expense) files,
documents or records retained by Seller regarding the assets and liabilities
transferred under this Agreement as Purchaser deems necessary.

 

  (c) It is understood that certain of Seller’s records may be available only in
the form of photocopies, film copies or other non-original and non-paper media.

 

10



--------------------------------------------------------------------------------

1.8. Security.

 

As of the Effective Time, Purchaser shall become solely responsible for the
security of and insurance on all persons and property located in or about the
Banking Centers.

 

1.9. Taxes and Fees; Proration of Certain Expenses.

 

Purchaser shall be responsible for the payment of all fees and taxes related to
this transaction, except that (i) Purchaser shall not be responsible for, or
have any liability with respect to, taxes on any income to Seller arising out of
the transactions herein, and (ii) with respect to any transfers of Real
Property, Purchaser shall pay the real estate transfer and recordation taxes,
fees and costs incurred in connection therewith. Purchaser shall not be
responsible for any income tax liability of Seller arising from the business or
operations of the Banking Centers before the Effective Time, and Seller shall
not be responsible for any tax liabilities arising from the business or
operations of the Banking Centers after the Effective Time. Utility payments,
telephone charges, real property taxes, personal property taxes, rent, salaries,
deposit insurance premiums, other ordinary operating expenses of the Banking
Centers and other expenses related to the liabilities assumed or assets
purchased hereunder shall be prorated between the parties as of the Effective
Time. To the extent any such item has been prepaid by Seller for a period
extending beyond the Effective Time, there shall be a proportionate monetary
adjustment in favor of Seller.

 

1.10. Real Property.

 

  (a) Title and Leasehold Matters.

 

  (i) Seller agrees to deliver to Purchaser as soon as practicable after
execution of this Agreement copies of all title and lease information in
possession of Seller, including but not limited to title insurance policies,
attorneys’ opinions on title, surveys, covenants, deeds, notes and mortgages,
leases and easements relating to the Real Property. Such delivery shall
constitute no warranty by Seller as to the accuracy or completeness thereof or
that Purchaser is entitled to rely thereon.

 

  (ii) Purchaser agrees to notify Seller in writing within 30 calendar days
after the date of this Agreement of any mortgages, pledges, material liens,
encumbrances, reservations, tenancies, encroachments, overlaps or other title
exceptions or zoning or similar land use violations (excluding legal but
nonconforming uses) related to the Real Property to which Purchaser reasonably
objects (the “Title Defects”). Purchaser agrees that Title Defects shall not
include real property taxes not yet due and payable, or easements, restrictions,
tenancies, and rights of way which do not materially interfere with the use of
the Real Property as a banking center or defects which Purchaser can obtain
protection from through purchase of title insurance at regular rates (or higher
rates if the excess over the regular

 

11



--------------------------------------------------------------------------------

rate is paid by Seller). Seller shall make a good faith effort to correct any
such Title Defect to Purchaser’s reasonable satisfaction at least 10 calendar
days prior to Closing; provided, however, that Seller shall not be obligated to
bring any lawsuit or make any payments of money (except to pay liens that Seller
does not dispute in good faith) to cure a Title Defect. If Seller is unable or
unwilling to cure any such Title Defects to Purchaser’s reasonable satisfaction,
Purchaser shall have the option to (upon written notice to Seller) receive title
in its then existing condition (with a corresponding Purchase Price adjustment
that is agreeable to both parties), or to accept the assets and assume the
liabilities of the Banking Center without the Real Property on which the Banking
Center is located (in which event the Purchase Price shall be reduced by a
reasonable estimate of the moving expenses to be incurred by Purchaser in
relocating operations of the Banking Center from the Real Property to another
business premises). Upon termination of this Agreement with respect to the Real
Property of a Banking Center pursuant to this Section 1.10, neither party shall
have any further liability to the other party under this Agreement with respect
to such Real Property and the Purchase Price shall be adjusted accordingly.

 

  (iii) Purchaser shall have the right to update title matters at Closing for
any changes which may have arisen between the date of Purchaser’s original title
search and the Closing Date. If such update indicates that any Title Defects
have been placed of record since the date of Purchaser’s original title search,
and Purchaser reasonably objects thereto, then Seller may elect to delay the
Closing with respect to the affected Banking Center for up to 30 calendar days
while Seller makes a good faith effort to cure any such Title Defect to
Purchaser’s reasonable satisfaction; provided that Seller shall not be obligated
to bring any lawsuit or make any payments of money (except to pay liens that
Seller does not dispute in good faith) to cure a Title Defect. If Seller is
unable or unwilling to cure any such Title Defect within such 30 day period,
Purchaser shall have the option to (upon written notice to Seller) receive title
in the then existing condition (with a corresponding Purchase Price adjustment
agreeable to both parties) or to accept the assets and assume the liabilities of
the Banking Center without the Real Property on which the Banking Center is
located, in which event neither party shall have any further liability to the
other party under this Agreement with respect to the Real Property of such
Banking Center and the Purchase Price shall be adjusted accordingly.

 

  (iv) Purchaser shall accept the terms of any Real Property Lease as is. If the
Real Property Lease is not assignable without consent of the landlord, and if
the landlord does not consent to assignment of such Lease as is, Seller and
Purchaser agree to use reasonable efforts to reach agreement with the landlord
with respect to any modifications of such Lease in order to obtain such
assignment. Purchaser agrees to take such commercially reasonable actions as
Seller may request in order to assist Seller to obtain assignment of the Real
Property Lease.

 

12



--------------------------------------------------------------------------------

  (b) Environmental Matters.

 

Purchaser shall have the right to conduct such investigation of environmental
matters with respect to the Real Property as it may reasonably require and shall
report the results of any such investigation, together with its objections to
any material violation of applicable environmental law which impacts the Real
Property or the use thereof as a banking center, if any, to Seller no later than
60 calendar days after the date of this Agreement; provided, that without the
prior written consent of Seller, Purchaser shall not conduct any ground water
monitoring or install any test well or undertake any other investigation which
requires a permit or license from, or the reporting of the investigation or the
results thereof to, a local or state environmental regulatory authority or the
United States Environmental Protection Agency. Seller has no actual knowledge of
any material violation of applicable environmental law that materially impacts
the Real Property or the use thereof as a Banking Center. If Purchaser objects
to any material violation of applicable environmental law which materially
impacts the Real Property or the use thereof as a Banking Center (“Environmental
Issue”), which is discovered by Purchaser’s investigation as provided for in
subsection (d) below, Seller and Purchaser shall address such Environmental
Issue as set forth in subsection (d) below.

 

  (c) Facilities Inspection.

 

Purchaser shall have the right, for and during the period ending 60 calendar
days following the date of execution of this Agreement (the “Inspection
Period”), to inspect the physical condition of the Real Property, including,
without limitation, compliance of the Real Property with the provisions of the
Americans with Disabilities Act (collectively, “Inspection Issues”). These
inspections shall be conducted during regular business hours by qualified
inspectors or employees of Purchaser or its affiliates following not less than
three business days notice to Seller. Prior to entry upon the property,
Purchaser will confirm to Seller the existence of general liability insurance in
coverage amounts reasonably acceptable to Seller. Any physical disturbance to
the Real Property shall be subject to Seller’s prior approval, which may be
subject to such reasonable repair and restoration conditions as Seller may
impose (including, without limitation, the obligation to repair any disturbed
area to its condition immediately prior to that disturbance). Purchaser promptly
shall provide Seller with copies of any and all written reports in connection
with those inspections, at no cost to Seller, upon Seller’s request.

 

13



--------------------------------------------------------------------------------

  (d) Correction of Defects.

 

If Purchaser discovers a defect in a Banking Center with respect to Inspection
Issues or Environmental Issues (a “Defect”) that would require an expenditure of
funds to correct, Purchaser shall promptly give written notice thereof to Seller
describing the Defect in detail, and Seller shall have the obligation to pay up
to the sum of $25,000 to cure such Defect at such Banking Center prior to the
Effective Time if reasonably possible or as soon thereafter as can be reasonably
accomplished. If the estimated cost to cure a Defect exceeds $25,000, Purchaser
shall pay the additional cost to cure such Defect in excess of $25,000 up to
$50,000. If the estimated cost to cure such Defect exceeds $50,000, Seller shall
pay the additional cost to cure such Defect in excess of $50,000 up to $100,000.
If the estimated cost to cure such Defect exceeds $100,000, Seller shall have
the option to pay the additional cost to cure the Defect or, in the alternative,
to lease the Banking Center which has a Defect to Purchaser for a period of two
years. Such lease shall be negotiated in good faith by the parties at a market
rate upon commercial property and lease terms consistent with the area and
Banking Center involved. If the parties are unable to reach agreement on such a
lease at least 45 calendar days prior to the Closing Date, each party shall
select a commercial real estate professional who shall provide a market rate for
lease of the Banking Center in question. The lease rate shall be set at the
average of the two market rates so determined. Other lease terms shall be as
negotiated by the parties or, failing agreement by the parties, as mutually
agreed by the commercial real estate professionals. This method of resolving
defects shall be applied to each Banking Center. Purchaser shall provide to
Seller copies of all reports from consultants or experts engaged by Purchaser
documenting the existence of a Defect and estimated cost to cure the Defect. In
the event Seller shall not agree that a Defect exists or that it is required to
be remediated, Seller and Purchaser agree to negotiate in good faith to resolve
the issue. If they cannot do so, then Seller shall have the option to pay the
additional cost to cure the Defect or, in the alternative, to lease the Banking
Center which has a Defect to Purchaser for a period of two years pursuant to the
procedures provided in this Section 1.10(d).

 

ARTICLE II

CLOSING AND EFFECTIVE TIME

 

2.1. Effective Time.

 

The purchase of assets and assumption of liabilities provided for in this
Agreement shall occur at a closing (the “Closing”) to be held at a mutually
agreeable time and location following the date of all approvals by regulatory
agencies and after all statutory waiting periods have expired, or at such other
place, time or date on which the parties shall mutually agree. The effective
time (the “Effective Time”) shall be 4:00 p.m. local time, on the day on which
the Closing occurs (the “Closing Date”). Each of Purchaser and Seller agrees
that it will be prepared to consummate the Closing no later than March 31, 2005.

 

14



--------------------------------------------------------------------------------

2.2. Closing.

 

  (a) All actions taken and documents delivered at the Closing shall be deemed
to have been taken and executed simultaneously, and no action shall be deemed
taken nor any document delivered until all have been taken and delivered.

 

  (b) At the Closing, subject to all the terms and conditions of this Agreement,
Seller shall deliver or make reasonably available to Purchaser:

 

  (1) A special warranty deed transferring title to the Real Property to
Purchaser;

 

  (2) A Bill of Sale, in substantially the form attached hereto as Exhibit
2.2(b)(2) (the “Bill of Sale”), transferring to Purchaser all of Seller’s
interest in the Personal Property, the Loans and other assets;

 

  (3) An Assignment and Assumption Agreement, in substantially the form attached
hereto as Exhibit 2.2(b)(3) (the “Assignment and Assumption Agreement”),
assigning all of Seller’s interest in the Equipment Leases, the Assignable
Contracts, the Real Property Leases, the Safe Deposit Contracts, and the Deposit
Liabilities;

 

  (4) Consents from third persons that are required to effect the assignments
set forth in the Assignment and Assumption Agreement, including, but not limited
to, the lessors under the Equipment Leases and the Real Property Leases to the
extent required, and subject to Section 1.10(a)(iv) with respect to any Real
Property Lease. With respect to any Equipment Lease for which the required
consent is not obtained from the lessor prior to the Closing, in lieu of such
consent Seller may provide either (at Seller’s sole option), a special indemnity
in form and content reasonably satisfactory to Purchaser against any loss to
Purchaser resulting from the failure to obtain such consent, or the substitution
by Seller and delivery hereunder to Purchaser of equipment comparable to the
equipment subject to such Equipment Lease;

 

  (5) Keys to the safe deposit boxes, the Safe Deposit Contracts and all other
records of Seller to the safe deposit box business at the Banking Centers;

 

  (6) Seller’s files and records related to the Loans and to any collateral
securing the Loans;

 

  (7) Seller’s records related to the Deposit Liabilities assumed by Purchaser;

 

  (8) Immediately available funds in the net amount shown as owing to Purchaser
by Seller on the Closing Statement, if any;

 

15



--------------------------------------------------------------------------------

  (9) The Coins and Currency;

 

  (10) Such of the other assets to be purchased as shall be capable of physical
delivery;

 

  (11) A certificate of a proper officer of Seller, dated as of the date of
Closing, certifying to the fulfillment of all conditions which are the
obligation of Seller and that all of the representations and warranties of
Seller set forth in this Agreement remain true and correct in all material
respects as of the Effective Time;

 

  (12) A certified copy of a resolution of the Board of Directors of Seller, or
its Executive Committee, approving the sale of the Banking Centers contemplated
hereby;

 

  (13) Such certificates and other documents as Purchaser and its counsel may
reasonably require to evidence the receipt by Seller of all necessary corporate
and regulatory authorizations and approvals for the consummation of the
transactions provided for in this Agreement;

 

  (14) A Closing Statement, substantially in the form attached hereto as Exhibit
2.2(b)(14) (the “Closing Statement”);

 

  (15) An affidavit of Seller certifying that Seller is not a “foreign person”
as defined in the federal Foreign Investment in Real Property Tax Act of 1980;
and

 

  (16) The Power of Attorney substantially in the form attached hereto as
Exhibit 1.4(k).

 

It is understood that the items listed in subsections (b)(5) and (9) shall be
transferred after the Banking Centers have closed for business on the Closing
Date and that the records listed in subsections (b)(6) and (7) will be
transferred as soon as practicable after the Closing, but in no event more than
five business days after the Closing. For purposes of this Agreement, the term
“business day” shall mean any day that Seller is open for business.

 

  (c) At the Closing, subject to all the terms and conditions of this Agreement,
Purchaser shall deliver to Seller:

 

  (1) The Assignment and Assumption Agreement;

 

  (2) A certificate and receipt acknowledging the delivery and receipt of
possession of the property and records referred to in this Agreement;

 

16



--------------------------------------------------------------------------------

  (3) Immediately available funds in the net amount shown as owing to Seller by
Purchaser on the Closing Statement, if any;

 

  (4) A certificate of a proper officer of Purchaser, dated as of the Closing
Date, certifying to the fulfillment of all conditions which are the obligation
of Purchaser and that all of the representations and warranties of Purchaser set
forth in this Agreement remain true and correct in all material respects as of
the Effective Time;

 

  (5) A certified copy of a resolution of the Board of Directors, or its
Executive Committee, of Purchaser approving the purchase of the Banking Centers
contemplated hereby;

 

  (6) Such certificates and other documents as Seller and its counsel may
reasonably require to evidence the receipt of Purchaser of all necessary
corporate and regulatory authorizations and approvals for the consummation of
the transactions provided for in this Agreement; and

 

  (7) The Closing Statement.

 

  (d) All instruments, agreements and certificates described in this Section 2.2
shall be in form and substance reasonably satisfactory to the parties’
respective legal counsel.

 

2.3. Post-Closing Adjustments.

 

  (a) Not later than 30 business days after the Effective Time, Seller shall
deliver to Purchaser a balance sheet dated as of the Effective Time and prepared
in accordance with generally accepted accounting principles consistently applied
reflecting the assets sold and assigned and the liabilities transferred and
assumed hereunder (including any adjustments to the same required by Sections
1.4(b)(5) and (6)) (the “Post-Closing Balance Sheet”). Additionally, Seller
shall deliver to Purchaser within such 30-business day period a list of Loans
purchased, individually identified by account number, which list shall be
appended to the Bill of Sale. Seller shall afford Purchaser and its accountants
and attorneys the opportunity to review all work papers and documentation used
by Seller in preparing the Post-Closing Balance Sheet. Within 15 business days
following delivery of the Post-Closing Balance Sheet (the “Adjustment Payment
Date”), Seller and Purchaser shall effect the transfer of any funds as may be
necessary to reflect changes in such assets and liabilities between the
Pre-Closing Balance Sheet and the Post-Closing Balance Sheet together with
interest thereon computed from the Effective Time to the Adjustment Payment Date
at the applicable Federal Funds Rate (as hereinafter defined).

 

  (b) In the event that a dispute arises as to the appropriate amounts to be
paid to either party on the Adjustment Payment Date, each party shall pay to the
other on such

 

17



--------------------------------------------------------------------------------

Adjustment Payment Date all amounts other than those as to which a dispute
exists. Any disputed amounts retained by a party which are later found to be due
to the other party shall be paid to such other party promptly upon resolution
with interest thereon from the Adjustment Payment Date to the date paid at the
applicable Federal Funds Rate. In the event of such a dispute, either party may
submit the matter to a firm of certified public accountants mutually agreeable
to Seller and Purchaser (the “Mediator”), which shall determine such dispute in
accordance with the terms and conditions of this Agreement within 30 calendar
days after the submission. The parties shall each pay one-half of the fees and
expenses of the Mediator, except that the Mediator may assess the full amount of
its fees and expenses against either party if it determines that party
negotiated the Post-Closing Balance Sheet in bad faith. The Post-Closing Balance
Sheet, as agreed upon by the parties and determined under this subsection, shall
be final and binding upon the parties.

 

  (c) The Federal Funds Rate shall mean the rate quoted for Federal Funds in the
Money Rates Column of the Wall Street Journal, adjusted daily, for the period
beginning with the first calendar day following the Effective Time and ending
with the Adjustment Payment Date.

 

ARTICLE III

INDEMNIFICATION

 

3.1. Seller’s Indemnification of Purchaser.

 

Subject to limitations in this ARTICLE III, Seller shall indemnify, hold
harmless and defend Purchaser from and against any costs, expenses, liabilities,
losses or damages, including without limitation reasonable attorneys’ fees and
expenses (a “Loss”) incurred by Purchaser caused by any breach by Seller of any
representation or warranty contained herein, and any Loss arising out of any
claims, actions, suits or proceedings commenced prior to the Effective Time or
arising out of events occurring prior to the Effective Time relating to
operations at the Banking Centers, except to the extent of liabilities assumed
or payable hereunder by Purchaser. Claims for indemnity must be made within the
time frame set forth in Section 3.3(a).

 

3.2. Purchaser’s Indemnification of Seller.

 

Subject to limitations in this ARTICLE III, Purchaser shall indemnify, hold
harmless and defend Seller from and against any Loss incurred by Seller caused
by any breach by Purchaser of any representation or warranty contained herein
and any Loss arising out of any claims, actions, suits or proceedings arising
out of events occurring following the Effective Time relating to operations at
the Banking Centers. Claims for indemnity must be made within the time frame set
forth in Section 3.3(a).

 

18



--------------------------------------------------------------------------------

3.3. Claims for Indemnity.

 

  (a) A claim for indemnity under Sections 3.1 or 3.2 of this Agreement shall be
made by the claiming party prior to the expiration of 12 months after the
Effective Time by the giving of notice thereof to the other party. Such notice
shall set forth in reasonable detail the basis upon which such claim for
indemnity is made. In the event that any such claim is made within such
prescribed 12 month period, the indemnity relating to such claim shall survive
until such claim is resolved. Claims not made within such 12 month period shall
cease and no indemnity shall be made therefor.

 

  (b) In the event that any person or entity not a party to this Agreement shall
make any demand or claim or file or threaten to file any lawsuit, which demand,
claim or lawsuit may result in any liability, damage or loss to one party hereto
of the kind for which such party is entitled to indemnification pursuant to
Section 3.1 or 3.2, then, after notice is provided by the indemnified party to
the indemnifying party of such demand, claim or lawsuit, the indemnifying party
shall have the option, at its cost and expense, to retain counsel for the
indemnified party to defend any such demand, claim or lawsuit. In the event that
the indemnifying party shall fail to respond within ten business days after
receipt of such notice of any such demand, claim or lawsuit, then the
indemnified party shall retain counsel and conduct the defense of such demand,
claim or lawsuit as it may in its discretion deem proper, at the cost and
expense of the indemnifying party. In effecting any settlement of any such
demand, claim or lawsuit, an indemnified party shall act in good faith, shall
consult with the indemnifying party and shall enter into only such settlement as
the indemnifying party shall approve (the indemnifying party’s approval will be
implied if it does not respond within ten business days of its receipt of the
notice of such settlement offer).

 

3.4. Limitations on Indemnification.

 

Notwithstanding anything to the contrary contained in this Article III, no
indemnification shall be required to be made by either party until the aggregate
amount of all claims for indemnity by a party exceeds $10,000. Once such
aggregate amount exceeds the $10,000 threshold, such party shall thereupon be
entitled to indemnification for all amounts in excess of such threshold. IN
ADDITION, THE PARTIES SHALL HAVE NO OBLIGATIONS UNDER THIS ARTICLE III FOR ANY
CONSEQUENTIAL LIABILITY, DAMAGE OR LOSS THE INDEMNIFIED PARTY MAY SUFFER AS THE
RESULT OF ANY DEMAND, CLAIM OR LAWSUIT.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser as follows:

 

4.1. Corporate Organization.

 

Seller is a Virginia chartered bank duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia. Seller has the
corporate power and authority to own its properties, to carry on its business as
currently conducted and to effect the transactions contemplated herein.

 

4.2. No Violation.

 

The Banking Centers have been operated in all material respects in accordance
with applicable laws, rules and regulations. Neither the execution and delivery
of this Agreement, nor the consummation of the transactions contemplated herein,
will violate or conflict with (a) Seller’s Articles of Incorporation or Bylaws;
(b) any material provision of any material agreement or any other material
restriction of any kind to which Seller is a party or by which Seller is bound;
(c) any material statute, law, decree, regulation or order of any governmental
authority; or (d) any material provision which will result in a default under,
or which will cause the acceleration of the maturity of, any material obligation
or loan to which Seller is a party.

 

4.3. Corporate Authority.

 

The execution and delivery of this Agreement, and the consummation of the
transactions contemplated herein, have been duly authorized by Seller, and no
further corporate authorization is necessary for Seller to consummate the
transactions contemplated hereunder.

 

4.4. Enforceable Agreement.

 

This Agreement has been duly authorized, executed and delivered by Seller and is
the legal, valid and binding agreement of Seller, enforceable in accordance with
its terms.

 

4.5. No Brokers.

 

In the negotiation of this Agreement, there has been no participation or
intervention by any person, firm or corporation engaged by Seller that would
give rise to any claim against Purchaser for a finder’s fee, commission, or
similar payment.

 

4.6. Personal Property.

 

Seller owns, and will convey to Purchaser at the Closing, all of Seller’s right,
title and interest to all of the Personal Property free and clear of any claims,
mortgages, liens, security interests, pledges or encumbrances of any kind,
except as may otherwise be set forth in this Agreement.

 

20



--------------------------------------------------------------------------------

4.7. Real Property.

 

Seller makes the following representations regarding the Real Property:

 

  (a) Seller has no knowledge of any condemnation proceedings pending against
the Real Property.

 

  (b) Except as set forth in Exhibit 1.1(a)(3), Seller has not entered into any
agreement regarding the Real Property, and the Real Property is not subject to
any claim, demand, suit, lien, proceeding or litigation of any kind, pending or
outstanding, or to the knowledge of Seller, threatened or likely to be made or
instituted, which would in any way be binding upon Purchaser or its successors
or assigns or materially affect or limit Purchaser’s or its successors’ or
assigns’ use and enjoyment of the Real Property or which would materially limit
or restrict Purchaser’s right or ability to enter into this Agreement and
consummate the sale and purchase contemplated hereby.

 

  (c) Purchaser shall receive at Closing good and marketable fee simple title to
the Real Property and, at Closing, will receive the Real Property outright
subject to no mortgage, pledge, lien, security interest, lease, charge,
encumbrance or conditional sales or other title retention agreement except for
real property taxes not yet due and payable, and easements and rights of way
which do not materially interfere with the use of the Real Property as a banking
center. Purchaser’s sole remedy for a breach of the representations and
warranties in this Section 4.7 shall be to elect not to purchase the Real
Property on which a Banking Center is located as provided in Section 1.10.

 

4.8. Condition of Property.

 

Except as may be otherwise specifically set forth in this Agreement, the Real
Property and Personal Property to be purchased by Purchaser hereunder are sold
AS IS, WHERE IS, with no warranties or representations whatsoever, except as may
be expressly represented or warranted in this Agreement.

 

4.9. Loans.

 

(i) Purchaser shall receive good title to each Loan being purchased hereunder
and each is a valid loan in conformity with applicable laws and regulation; (ii)
the documentation relating to each Loan accurately reflects the payment history,
the outstanding balance of the Loan, and all receipts pertaining to the Loan
from the obligor(s) thereof and all credits to which such obligor(s) are
entitled, (iii) to the best of Seller’s knowledge and without any independent
investigation, all signatures on and executions of any documents by Seller in
connection with each Loan are genuine; (iv) with respect to each Loan that is
secured, Purchaser shall, upon taking necessary action to transfer any lien,
have a valid and enforceable lien on the collateral described in the documents
relating to such Loan, and such lien has the priority described in the loan
files relating

 

21



--------------------------------------------------------------------------------

to such Loans (except as enforceability may be limited by bankruptcy laws and
other similar laws relating to creditors’ rights and principles of equity), (v)
no taxes or other liability of Seller shall accrue against or be collected from
Purchaser out of any Loan by reason of the purchase thereof by Purchaser, (vi)
all license, franchise, intangible, stamp or other tax or fee due and owing to
any state where a Loan originated, or any political subdivision thereof, arising
from or growing out of the acquisition, collection or holding of any Loan, have
been paid, and (vii) neither Seller nor any of its agents, officers, employees
or representatives in any manner has been guilty of any civil or criminal fraud
with respect to the creation of any Loan or with respect to the transfer,
assignment and sale of the same to Purchaser hereunder.

 

4.10. Compliance with Certain Laws.

 

To the best of Seller’s knowledge and without any independent investigation, the
deposits relating to the Deposit Liabilities and the Loans were opened, extended
or made, and have been maintained, in accordance with all applicable federal and
state laws, regulations, rules and orders.

 

4.11. Community Reinvestment Act Representation.

 

Seller is in compliance with the Community Reinvestment Act and its implementing
regulations, and there are no threatened or pending actions, proceedings, or
allegations by any person or regulatory agency which may cause any regulatory
authority to deny any application required to be filed pursuant to this
Agreement. In addition, Seller has not been advised of any supervisory concerns
regarding its compliance with the Community Reinvestment Act.

 

4.12. Leases.

 

The Real Property Leases and the Equipment Leases are in full force and effect
and are fully transferable and assignable to Purchaser, except to the extent
that consent of the lessor or another party is required by the terms of the
respective lease documents. Purchaser’s sole remedy for failure of Seller to
obtain any such required consent with respect to the Real Property Leases shall
be as provided in Section 1.10(a)(iv), and with respect to the Equipment Leases
shall be as provided in Section 2.2(b)(4).

 

4.13. Limitation of Representations and Warranties.

 

Except as may be expressly represented or warranted in this Agreement by Seller,
Seller makes no representations or warranties whatsoever with regard to any
asset being transferred to Purchaser or any liability or obligation being
assumed by Purchaser or as to any other matter or thing.

 

22



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as follows:

 

5.1. Corporate Organization.

 

Purchaser is a Virginia chartered bank duly organized, validly existing and in
good standing under the laws of the Commonwealth of Virginia. Purchaser has the
corporate power and authority to own the properties being acquired, to assume
the liabilities being transferred and to effect the transactions contemplated
herein.

 

5.2. No Violation.

 

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated herein, will violate or conflict with (a) the
Articles of Incorporation or Bylaws of Purchaser; any material provision of any
material agreement or any other material restriction of any kind to which
Purchaser is a party or by which Purchaser is bound; (b) any material statute,
law, decree, regulation or order of any governmental authority; or (d) any
material provision which will result in a default under, or cause the
acceleration of the maturity of, any material obligation or loan to which
Purchaser is a party.

 

5.3. Corporate Authority.

 

The execution and delivery of this Agreement, and the consummation of the
transactions contemplated herein, prior to the Effective Time will have been
duly authorized by Purchaser, and no further corporate authorization on the part
of Purchaser is necessary to consummate the transactions contemplated hereunder.

 

5.4. Enforceable Agreement.

 

This Agreement has been duly authorized, executed and delivered by Purchaser and
is the legal, valid and binding agreement of Purchaser enforceable in accordance
with its terms.

 

5.5. No Brokers.

 

In the negotiation of this Agreement, there has been no participation or
intervention by any person, firm or corporation engaged by Purchaser that would
give rise to any claim against Seller for a finder’s fee, commission, or similar
payment.

 

23



--------------------------------------------------------------------------------

ARTICLE VI

OBLIGATIONS OF PARTIES PRIOR TO AND AFTER EFFECTIVE TIME

 

6.1. Access to Information.

 

Purchaser acknowledges that it has conducted satisfactory due diligence with
respect to the assets and liabilities to be acquired by Purchaser hereunder.
Notwithstanding the foregoing, Seller shall afford to the officers and
authorized representatives of Purchaser, upon prior notice and subject to
Seller’s normal security requirements, access to the properties, books and
records pertaining to the Banking Centers to in order to facilitate the
consummation of the transactions herein contemplated, provided, that such access
shall be at reasonable times and shall not interfere with the normal business
and operations of the Banking Centers or the affairs of Seller relating to the
Banking Centers. Nothing in this Section 6.1 shall require Seller to breach any
obligation of confidentiality or to reveal any proprietary information, trade
secrets or marketing or strategic plans. It is understood that certain of
Seller’s records may be available only in the form of photocopies, film copies
or other non-original and non-paper media.

 

6.2. Delivery of Magnetic Media Records.

 

Seller shall make available to Purchaser, at Seller’s data processing center,
magnetic media records in Seller’s field format not later than 30 calendar days
after the execution of this Agreement, and Seller shall further make available
to Purchaser such records updated as of the Closing Date, which records shall
contain the information related to the items described in Subsections 2.2(b)(6)
and (b)(7). Such updated records shall be made available at such time after
Closing as agreed to by the parties. Seller may, with the consent of Purchaser,
provide such reports in paper format instead of magnetic media format.

 

6.3. Application for Approval to Effect Purchase of Assets and Assumption of
Liabilities.

 

Within 30 calendar days following the execution of this Agreement, Purchaser
shall prepare and file applications required by law with the appropriate
regulatory authorities for approval to purchase and assume the aforesaid assets
and liabilities, to establish branches at the locations of the Banking Centers
(or relocations to the extent contemplated herein), and to effect in all other
respects the transactions contemplated herein. Purchaser agrees to process such
applications in a diligent manner and on a priority basis and to provide Seller
promptly with a copy of such applications as filed (except for any confidential
portions thereof) and all material notices, orders, opinions, correspondence and
other documents with respect thereto, and to use its best efforts to obtain all
necessary regulatory approvals. Purchaser knows of no reason why such
applications should not receive all such approvals. Purchaser shall promptly
notify Seller upon receipt by Purchaser of notification that any application
provided for hereunder has been denied. Seller shall provide such assistance and
information to Purchaser as shall be reasonably necessary for Purchaser to
comply with the requirements of the applicable regulatory authorities.

 

6.4. Conduct of Business; Maintenance of Properties.

 

  (a) From the date hereof until the Effective Time, Seller covenants that it
will:

 

  (i) Carry on the business of the Banking Centers substantially in the same
manner as on the date hereof, use all reasonable efforts to preserve intact its
current business organization, and preserve its business relationships with
depositors, customers and others having business relationships with it and whose
accounts will be retained at the Banking Centers; provided, that Seller need
not, in its sole discretion, advertise or promote new or substantially new
customer services in the principal market areas of the Banking Centers;

 

24



--------------------------------------------------------------------------------

  (ii) Cooperate with and assist Purchaser in assuring the orderly transition of
the business of the Banking Centers to Purchaser from Seller; and

 

  (iii) Maintain the Real Property and the Personal Property in its current
condition, ordinary wear and tear excepted.

 

  (b) Between the date hereof and the Effective Time, Seller shall not, without
the prior consent of Purchaser:

 

  (i) Acquire or dispose of any fixed assets with respect to the Banking
Centers, other than pursuant to commitments made on or before the date of this
Agreement, and except for replacement of furniture, furnishings and equipment
and normal maintenance and refurbishing in the ordinary course of business of
the Banking Centers, provided that this Section shall not require the
replacement of any such items by Seller;

 

  (ii) Increase or agree to increase the salary, remuneration or compensation or
other employment benefits of persons employed at the Banking Centers other than
in accordance with Seller’s customary policies or bank-wide changes consistent
with past practices, or pay or agree to pay any uncommitted bonus to any such
employees other than regular bonuses granted based on historical practice;

 

  (iii) Change any pricing in deposit accounts at the Banking Centers on other
than a regional basis, except as may be required in the ordinary course of
business consistent with past practices;

 

  (iv) Materially increase the staffing levels at any Banking Center or effect
changes in branch personnel employed as of the Effective Time other than in the
ordinary course of business consistent with past practices; or

 

  (v) Enter into any agreement to sell, grant or convey the Real Property or any
part thereof, including easements or rights of way over the Real Property.

 

25



--------------------------------------------------------------------------------

6.5. No Solicitation by Seller.

 

For a period of 12 months after the Effective Time, Seller will not specifically
target and solicit customers of the Banking Centers utilizing any customer or
mailing list which consists primarily of customers of the Banking Centers;
provided, that these restrictions shall not apply to general mass mailings,
telemarketing calls, statement stuffers and other similar communications
directed to current customers of Seller or Seller’s affiliates, or to the public
or newspaper, radio or television advertisements of a general nature, or
otherwise prevent Seller from taking such actions as may be required to comply
with any applicable federal or state laws, rules or regulations. In addition,
these restrictions shall not apply to (a) the solicitation of (i) commercial
accounts normally established and maintained in offices other than the Banking
Centers or (ii) any credit or debit card customer which has an agreement with
Seller for merchant services which is not transferred to Purchaser, or (b) the
installation and operation by Seller of automated teller machines at any
location.

 

6.6. Further Actions.

 

Each party hereto shall execute and deliver such instruments and take such other
actions as the other party may reasonably require in order to carry out the
intent of this Agreement.

 

6.7. Fees and Expenses.

 

Except as otherwise provided herein, Purchaser shall be responsible for the
costs of all title examinations, title insurance fees, surveys, its own
attorneys’ and accountants’ fees and expenses and other expenses arising in
connection therewith. Seller shall be responsible for its own attorneys’ and
accountants’ fees and expenses related to this transaction.

 

6.8. Breaches with Third Parties.

 

If the assignment of any material claim, contract, license, lease, commitment,
sales order or purchase order (or any material claim or right or any benefit
arising thereunder) without the consent of a third party would constitute a
breach thereof or materially affect the rights of Purchaser or Seller
thereunder, then such assignment is hereby made subject to such consent or
approval being obtained. The failure to obtain such consent shall not constitute
a breach of this Agreement by Seller.

 

6.9. Insurance.

 

As of the Effective Time, insurance coverage maintained in connection with the
Banking Centers and the activities conducted thereon, except for coverage
relating to periods preceding the Effective Time will be terminated. Purchaser
shall be responsible for all insurance protection for the Banking Centers’
premises and the activities conducted thereon immediately following the
Effective Time.

 

26



--------------------------------------------------------------------------------

6.10. Public Announcements.

 

Seller and Purchaser agree that, from the date hereof, neither shall make any
public announcement or public comment, regarding this Agreement or the
transactions contemplated herein without first consulting with the other party
hereto and reaching an agreement upon the substance and timing of such
announcement or comment. Further, Seller and Purchaser acknowledge the
sensitivity of this transaction to the Employees and no announcements or
communications with the public or these Employees shall be made without the
prior approval of Seller.

 

6.11. Tax Reporting.

 

Seller shall provide Purchaser all 1099 data for Purchaser to comply with all
2005 tax reporting obligations in connection with transferred assets and
liabilities on or before the Effective Time, and Purchaser shall comply with all
tax reporting obligations with respect to the transferred assets and liabilities
after the Effective Time.

 

ARTICLE VII

CONDITIONS TO PURCHASER’S OBLIGATIONS

 

The obligations of Purchaser to complete the transactions contemplated in this
Agreement are conditioned upon fulfillment, on or before the Closing, of each of
the following conditions:

 

7.1. Representations and Warranties True.

 

The representations and warranties made by Seller in this Agreement shall be
true in all material respects on and as of the Effective Time as though such
representations and warranties were made at and as of such time, except to the
extent otherwise provided herein or consented to by Purchaser.

 

7.2. Obligations Performed.

 

Seller shall (a) deliver or make available to Purchaser those items required by
Section 2.2, and (b) perform and comply in all material respects with all
obligations and agreements required by this Agreement to be performed or
complied with by it prior to or at the Effective Time.

 

7.3. No Adverse Litigation.

 

As of the Effective Time, no action, suit or proceeding shall be pending or
threatened against Seller which is reasonably likely to (a) materially and
adversely affect the business, properties and assets of the Banking Centers, or
(b) materially and adversely affect the transactions contemplated herein.

 

27



--------------------------------------------------------------------------------

7.4. Regulatory Approval.

 

  (a) Purchaser shall have received all necessary regulatory approvals of the
transactions provided in this Agreement, all notice and waiting periods required
by law to pass shall have passed, no proceeding to enjoin, restrain, prohibit or
invalidate such transactions shall have been instituted or threatened, and any
conditions of any regulatory approval shall have been met.

 

  (b) Such approvals shall not have imposed any condition which is materially
disadvantageous or burdensome to Purchaser.

 

ARTICLE VIII

CONDITIONS TO SELLER’S OBLIGATIONS

 

The obligations of Seller to complete the transactions contemplated in this
Agreement are conditioned upon fulfillment, on or before the Closing, of each of
the following conditions:

 

8.1. Representations and Warranties True.

 

The representations and warranties made by Purchaser in this Agreement shall be
true in all material respects at and as of the Effective Time as though such
representations and warranties were made at and as of such time, except to the
extent otherwise provided herein or consented to by Seller.

 

8.2. Obligations Performed.

 

Purchaser shall (a) deliver to Seller those items required by Section 2.2, and
(b) perform and comply in all material respects with all obligations and
agreements required by this Agreement to be performed or complied with by it
prior to or at the Effective Time.

 

8.3. No Adverse Litigation.

 

As of the Effective Time, no action, suit or proceeding shall be pending or
threatened against Purchaser or Seller which might materially and adversely
affect the transactions contemplated hereunder.

 

8.4. Regulatory Approval.

 

  (a) Purchaser shall have received from the appropriate regulatory authorities
approval of the transactions contemplated herein, waiting periods required by
law to pass shall have passed, no proceeding to enjoin, restrain, prohibit or
invalidate such transactions shall have been instituted or threatened, and any
conditions of any regulatory approval shall have been met.

 

  (b) Such approvals shall not have imposed any condition which is materially
disadvantageous or burdensome to Seller.

 

28



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

 

9.1. Methods of Termination.

 

This Agreement may be terminated in any of the following ways:

 

  (a) by either Purchaser or Seller, in writing five calendar days in advance of
such termination, if the Closing has not occurred by March 31, 2005;

 

  (b) at any time on or prior to the Effective Time by the mutual consent in
writing of Purchaser and Seller;

 

  (c) by Purchaser in writing if the conditions set forth in Article VII (with
the exception of delivery of items required to be delivered at Closing) of this
Agreement shall not have been met by Seller or waived in writing by Purchaser
within 30 calendar days following the date of all approvals by regulatory
agencies and after all statutory waiting periods have expired;

 

  (d) by Seller in writing if the conditions set forth in Article VIII of this
Agreement shall not have been met by Purchaser or waived in writing by Seller
within 30 calendar days following the date of all approvals by regulatory
agencies and after all statutory waiting periods have expired;

 

  (e) any time prior to the Effective Time, by Purchaser or Seller in writing if
the other shall have been in breach of any representation and warranty in any
material respect (as if such representation and warranty had been made on and as
of the date hereof and on the date of the notice of breach referred to below),
or in breach of any covenant, undertaking or obligation contained herein, and
such breach has not been cured by the earlier of 30 calendar days after the
giving of notice to the breaching party of such breach or the Effective Time;
provided, however, that there shall be no cure period in connection with any
breach of Section 6.3, so long as such breach by Purchaser was not caused by any
action or inaction of Seller, and Seller may terminate this Agreement
immediately if regulatory applications are not filed within 30 calendar days
after the date of this Agreement as provided in that Section; or

 

  (f) by Seller in writing at any time after any applicable regulatory authority
has denied approval of any application of Purchaser for approval of the
transactions contemplated herein.

 

9.2. Procedure Upon Termination.

 

In the event of termination pursuant to Section 9.1, and except as otherwise
stated therein, written notice thereof shall be given to the other party, and
this Agreement shall terminate immediately upon receipt of such notice unless an
extension is consented to by the party having the right to terminate.

 

29



--------------------------------------------------------------------------------

If this Agreement is terminated as provided herein,

 

  (a) each party will return all documents, work papers and other materials of
the other party, including photocopies or other duplications thereof, relating
to this transaction, whether obtained before or after the execution hereof, to
the party furnishing the same; and

 

  (b) all information received by either party hereto with respect to the
business of the other party (other than information which is a matter of public
knowledge or which has heretofore been published in any publication for public
distribution or filed as public information with any governmental authority)
shall not at any time be used for any business purpose by such party or
disclosed by such party to third persons.

 

9.3. Payment of Expenses.

 

Should the transactions contemplated herein not be consummated because of a
party’s breach of this Agreement, in addition to such damages as may be
recoverable in law or equity, the other party shall be entitled to recover from
the breaching party, upon demand, itemization and documentation, its reasonable
outside legal, accounting, consulting and other out-of-pocket expenses.

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

10.1. Amendment and Modification.

 

The parties hereto, by mutual consent of their duly authorized officers, may
amend, modify and supplement this Agreement in such manner as may be agreed upon
by them in writing.

 

10.2. Waiver or Extension.

 

Except with respect to required approvals of the applicable governmental
authorities, either party, by written instrument signed by a duly authorized
officer, may extend the time for the performance of any of the obligations or
other acts of the other party and may waive (a) any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto or (b) compliance with any of the undertakings, obligations,
covenants or other acts contained herein.

 

30



--------------------------------------------------------------------------------

10.3. Assignment.

 

This Agreement and all of the provisions hereof shall be binding upon, and shall
inure to the benefit of, the parties hereto and their permitted assigns, but
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by either of the parties hereto without the prior written
consent of the other.

 

10.4. Confidentiality

 

Seller and Purchaser agree that the Confidentiality Agreement between Seller and
Purchaser (the “Confidentiality Agreement”) shall survive the execution hereof
and the consummation of the transactions contemplated herein.

 

10.5. Addresses for Notices, Etc.

 

All notices, requests, demands, consents and other communications provided for
hereunder and under the related documents shall be in writing and transmitted by
nationally recognized air courier (charges prepaid), telecopied or personally
delivered (with receipt thereof acknowledged) to the applicable party at the
address indicated below:

 

If to Seller:    Mr. Jeffrey W. Farrar      Executive Vice President and     
Chief Financial Officer      P.O. Box 71      102 S. Main Street      Culpeper,
Virginia 22701      Fax Number: 540-825-0834 If to Purchaser:    Mr. James G.
Rakes      Chairman, President and      Chief Executive Officer      National
Bankshares, Inc.      101 Hubbard Street      Blacksburg, Virginia 24062     
Fax Number: 540-951-6324 With a copy to:    Marilyn B. Buyhoff, Esq.     
Secretary and General Counsel      National Bankshares, Inc.      101 Hubbard
Street      Blacksburg, Virginia 24062      Fax Number: 540-951-6324

 

or, as to each party, at such other address as shall be designated by such party
by notice to the other party complying with the terms of this Section.

 

31



--------------------------------------------------------------------------------

10.6. Counterparts.

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

10.7. Headings.

 

The headings of the Sections and Articles of this Agreement are inserted for
convenience only and shall not constitute a part thereof.

 

10.8. Governing Law.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the Commonwealth of Virginia.

 

10.9. Sole Agreement.

 

Except for the Confidentiality Agreement, this Agreement and the exhibits and
attachments hereto represent the sole agreement between the parties respecting
the transactions contemplated hereby, and all prior or contemporaneous written
or oral proposals, agreements in principle, representations, warranties and
understandings between the parties with respect to such matters are superseded
hereby and merged herein.

 

10.10. Severability.

 

If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.

 

10.11. Parties In Interest.

 

Nothing in this Agreement, express or implied, including, without limitation the
provisions of Section 1.6(a), is intended or shall be construed to confer upon
or give to any person (other than the parties hereto, their successors and
permitted assigns) any rights or remedies under or by reason of this Agreement,
or any term, provision, condition, undertaking, warranty, representation,
indemnity, covenant or agreement contained herein.

 

[Signature Pages Follow]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the date first written above.

 

PLANTERS BANK & TRUST COMPANY OF VIRGINIA

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

BANK OF TAZEWELL COUNTY

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

33